     Case 1:18-cv-04692-JMF Document 46 Filed 01/09/19 Page 1 of 1


                  LAW Off1C£ OF VICTOR J MOLINA
930 Grand Concourse, Suite IA                                           ~   Tel. (718) 401-1600
Bronx, New York 10451                                                       Fax (718) 401-1611
ADMITTED IN N,Y, & N.J.                                     EMAIL: V.J.MOLINA@VERJZON.NET




Via Electronic Case Filing
The Hon. Kevin Nathaniel Fox
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

By ECF Filing

     Re:          TOXQUI v. LA PERLA MIXTECA RESTAURANT CORP., et 111,
                  Civil Action No.: 18 CV 4692 (JMF) (KNF)

Dear Judge Fox:

        Defense counsel are unable to produce the client on the conference date January 10,
2019.

        I have conferred with Plaintiffs counsel and we both agree that it would be better for
the parties to proceed with discovery at this point than to engage in a settlement conference
or set a new date. Counsel infom1s me that she will send out discovery demands tomorrow
and I will do the same.
                                            •
       I respectfully request that the settlement conference be cancelled at this time, on
consent of opposing counsel

           I apologize for the belated request and failure to comply with the conference rules.

                                          S i n c.~
                                                  e ~-e l y ,

                                          /S/~-------
                                          BerijarninSharav,
                                          Law Office of Victor J. Molina

                                                                               l('i(f1            LA
 Cc:
 Lina Marcela Franco                                                 ~1~·
 Lina Franco Law P.C.
 42 Broadway, 12th Floor
                                                                 ORDERED: .,....,_
 New York, NY 00000 800-633-5620
 Email: Lina@LinaFranco.com
 Attorneys for Plaintiffs                                  :Ion. Kevin Ni!thsniel Fox
                                                           •Tnited States Maqistrz:ite J'udcr8
